Citation Nr: 1413557	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-32 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder, not otherwise specified (NOS).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, as relevant, granted service connection for anxiety disorder, assigning a 10 percent rating from September 17, 2010, the date of receipt of the claim.

In addition to the anxiety claim, the December 2010 rating decision denied service connection for posttraumatic stress disorder (PTSD).  Both issues were adjudicated by the RO in a November 2011 statement of the case; however, on a December 2011 VA Form-9 ("Appeal to the Board"), the Veteran limited his appeal to the increased rating claim for anxiety disorder.  The service connection claim for PTSD is not in appellate status.  

During the pendency of the appeal, in a November 2011 rating decision, the RO increased the rating for anxiety disorder from 10 to 30 percent, effective September 17, 2010.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed he is seeking the highest possible rating absent express indication to the contrary).

In March 2012, the Veteran testified before the undersigned Veterans Law Judge via videoconference.   A copy of the hearing transcript has been associated with the claims file.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of a claim for higher rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran testified that he retired in 2001, and subsequently tried to work, but was unable to cope.  His testimony raises the question of whether he may be unemployable due to his service-connected disabilities.  Thus, TDIU claim is part of his claim for increased rating currently before the Board and must be adjudicated.

The derivative TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Throughout the appeal the Veteran's anxiety disorder, NOS, has been manifested by symptoms indicative of impairment in social and occupational functioning with reduced reliability and productivity, but not with deficiencies in most areas.  


CONCLUSION OF LAW

Throughout the appeal, the criteria for a disability rating of 50 percent, but no higher, for the Veteran's anxiety disorder, NOS, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim: 1) Veteran status, 2) existence of a disability, 3) relationship between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The Veteran's anxiety disorder claim arises from his disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to VA's duty to assist the Veteran his claims file contains his service records, VA medical records, and his contentions.  The Veteran was afforded relevant VA compensation examinations in December 2010 and November 2011 and the associated medical opinions were rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  

He has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable. He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with the claim have been satisfied.

Further, as noted above, in March 2012, VA afforded the Veteran a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the Board finds that the hearing generally was held in compliance with the provisions of Bryant.   The Veteran or his service organization representative has asserted that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate his claim because the statements focused on the evidence suggesting a worsening of disability.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2012).


Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In this case, the RO rated the Veteran's anxiety disorder as 30 percent disabling since the filing of his claim, pursuant to Diagnostic Code 9400.  The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

Under the formula, the next higher rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

As evidenced by use of the phrase "such symptoms as," followed by a list of examples, this list of symptoms in the rating criteria is meant to be mere examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  However, if the evidence shows the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, at 443.  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

For the reasons discussed below, and resolving any doubt in the Veteran's favor, a higher initial rating of 50 percent is granted for the Veteran's anxiety disorder.  In this regard, VA examination reports dated in December 2010 and November 2011 reflect that the Veteran's anxiety disorder is primarily productive of a rambling thought process, sleep impairment, sporadic periods of irritability and anger, depression, some compulsivity, intrusive memories about Vietnam; and some social and occupational impairment.   Psychological testing suggested that the Veteran has marked anger and tension.  Collectively, these symptoms more closely approximate the criteria for a 50 percent rating under Diagnostic Code 9400 throughout the appeal period.

The Board acknowledges that the Veteran's assigned GAF score of 70 is only indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but the GAF score will not be relied upon as the sole basis for an increased disability rating.  Instead, the Board must consider the entire claims file, including VA examinations and VA treatment when determining the proper rating and as indicated above, the Veteran's psychiatric symptoms are indicative of a 50 percent rating under Diagnostic Code 9400. 

At no point however has a rating in excess of 50 percent been warranted.  The evidence does not demonstrate deficiencies in the areas of speech or judgment.  
In addition, the Veteran has consistently denied homicidal and suicidal ideations and hallucinations, and has been oriented in all phases.  Other than rambling thoughts, his thought processes are otherwise normal.  He reports panic attacks but there is no evidence of near-continuous panic or depression affecting ability to function independently, appropriately and effectively.  There is also no evidence of spatial disorientation, or neglect of personal appearance and hygiene.  Although as noted by the November 2011 VA examiner, he Veteran is somewhat obsessed with his health, such does not appear to rise to the level of obsessional rituals which interfere with routine activities.  Moreover, although he tends to isolate himself, he is still able to maintain a good relationship with his brother and adult children.  Overall, his current symptoms do not meet or more closely approximate the criteria for a rating higher than 50 percent.

The Veteran is competent to report observable psychiatric symptoms such as an anxious mood, or sleep difficulty.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.   

Finally, in exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The schedular criteria are adequate to rate the Veteran's service-connected anxiety disorder.   The rating schedule contemplates the described symptomatology such as disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and occupational and social impairment.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

ORDER

Entitlement to an initial rating of 50 percent, but no higher, for anxiety disorder, NOS, is granted, subject to the statutes and regulations governing the payment of VA compensation.





						(CONTINUED ON THE NEXT PAGE)

REMAND

Remand is necessary to afford the Veteran a VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA notice explaining how to substantiate a claim for TDIU.

2.  Schedule the Veteran for a VA examination to determine the impact of his service-connected disabilities on his employability.  The claims file must be provided to the examiner for review.  The examiner should obtain a complete occupational history from the Veteran.

Based on a review of the claims file and the results of the Veteran's physical examination, the examiner should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected disabilities (anxiety disorder and tinnitus) either alone or in combination, preclude him from securing and following substantially gainful employment.   In doing so, the examiner is asked to reconcile the Veteran's hearing testimony that he was unable to cope with working a job post-retirement.

A complete rationale must be provided for any opinion expressed.

3.  After completion of the above and any other development deemed necessary, review and adjudicate the derivative TDIU issue on appeal.  If such action does not grant the benefit claimed, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


